USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
KEITH STANSELL ET AL., :
Plaintiffs, :

: 16-MC-405 (ALC)
-against- :

: ORDER

REVOLUTIONARY ARMED FORCES OF :
COLUMBIA (FARC) ET AL., :
Defendants. :
x

ANDREW L. CARTER, JR., District Judge:

The Court is aware of potentially relevant opinions that were filed in the Southern District
of Florida and the Eleventh Circuit after the Parties completed briefing on the Intervenors’ motion
to dismiss. See Stansell v. Revolutionary Armed Forces of Columbia, 2019 WL 5290922 (S.D. Fla.
Sept. 26, 2019); Stansell v. Lopez Bello, 2020 WL 290423 (11th Cir. Jan. 21, 2020). The Parties
are hereby ORDERED to respond, on or before February 7, 2020, indicating how, if at all, these

decisions impact the pending motion to dismiss.

Dei? Coy

SO ORDERED.

Dated: January 24, 2020
New York, New York

 

ANDREW L. CARTER, JR.
United States District Judge.

 
